U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 14, 2015 Concierge Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 333-38838 95-4442384 (state of incorporation) (Commission File Number) (IRS Employer I.D. Number) 29115 Valley Center Rd.,K-206 Valley Center, CA 92082 (866) 800-2978 (Address and telephone number of registrant's principal executive offices and principal place of business) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On November 11, 2015, the Board of Directors (the “Board”) of Concierge Technologies, Inc. (the “Company”) approved the implementation of a one-for-ten (1:10) reverse stock split of all of the Company’s issued and outstanding common and preferred stock (the “Reverse Stock Split”).The Reverse Stock Split will be effective when trading opens on December 15, 2015. The Reverse Stock Split was previously approved by the Company’s shareholders pursuant to a majority written consent and by the Board pursuant to unanimous written consent on February 26, 2015. The approvals provided discretion to the Board to implement the Reverse Stock Split by the end of 2015. Notice of shareholder approval was mailed to the Company’s shareholders on April 17, 2015 pursuant to a 14C Information Statement. As a result of the Reverse Stock Split, every ten (10) shares of issued and outstanding common and preferred stock of the Company will beconverted into one (1) share of common stock. All fractional shares created by the Reverse Stock Splitwill berounded to the nearest whole share. If the fraction createdis one half or less, itwill berounded down to the nearest whole share. If the fractionis more than one half, it will berounded up to the nearest whole share. Each shareholder will receive at least one share. The number of the Company’s authorized shares of common stock will not change. A new CUSIP number has been issued for the Company’s common stock (“206065203”) to distinguish stock certificates issued after the effective date of the Reverse Stock Split.The Company’s old CUSIP number was 206065104. The common stock will begin trading on a split-adjusted basis on December 15, 2015 on OTC Markets under the ticker symbol “CNCGD”.The “D” is appended at the end of the ticker symbol to signify the split for twenty (20) trading days at which time the symbol will revert back to “CNCG.” Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated December 14, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 16, 2015 CONCIERGE TECHNOLOGIES, INC. By: /s/Nicholas Gerber Nicholas Gerber, Chief Executive Officer
